Title: From Alexander Hamilton to William C. Bentley, 26 September 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York Sepr. 26th. 1799
          
          Your letter of the sixteenth of this month has been delivered to me. I place full confidence in the industry and zeal of your recruiting officers, and have no doubt they that they will finally surmount all the obstacles which may be opposed to their progress. If your conjecture with respect to the present strength of the regiment be well founded I do not think there is ground to complain of the want of success in the recruiting service. The approaching season as you observe will be more favorable—and will put enable you, I trust, to frustrate the plans, and to mortify the expectations of the enemies of government.
          I have written to the proper authorities on the subject of money and Clothing; and have been given to understand that a quantity has been forwarded sufficient with what you have already received to make up the compliment of three fourths of the regiments. I trust therefore your wants will soon be relieved.
          You are It gives me pleasure to find that some hesitation has been excited in the mind of Judge Neilson, and I trust all the magistrates will perceive the impropriety of interfering in a business so intimately connected with the interest and prosperity of the United States. It would be premature in me to give an opinion at present on the subject of an appeal to the Foederal Court from the decision of — Supreme Court of Virginia; as the whole matter is in a regular course of legal investigation.
          I have no doubt however that the thing can be brought in one way or another before the Foederal Court; and if circumstance should render it necessary measures must and will be taken for the purpose.
          With great consider—I am, Sir &c
          Col. Bentley
        